Name: Commission Regulation (EEC) No 2440/84 of 24 August 1984 amending Regulation (EEC) No 1810/84 on the application of a special intervention measure for common wheat of bread-making quality at the beginning of the 1984/85 marketing year
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 228/8 Official Journal of the European Communities 25. 8 . 84 COMMISSION REGULATION (EEC) No 2440/84 of 24 August 1984 amending Regulation (EEC) No 1810/84 on the application of a special interven ­ tion measure for common wheat of bread-making quality at die beginning of the 1984/85 marketing year Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Cereals, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 2727/75 of 29 October 1975 on the common organi ­ zation of the market in cereals ('), as last amended by Regulation (EEC) No 1018/84 (2), and in particular the first subparagraph of Article 8 (4) thereof, Whereas the weather conditions which prevailed during July and August 1984 in certain Member States in the north of the Community have entailed a major delay in the harvest of common wheat which was only able to actually begin at the end of August ; whereas, taking account of the need for common wheat which is subject to an offer for intervention within the scope of Regulation (EEC) No 1810/84 (') to be actually held in store by the bidder, the producers concerned in the north of the Community, who will only be able to benefit to a very slight extent from the special inter ­ vention measures provided for August 1984, are at a definite disadvantage ; whereas the only way to allevi ­ ate this difficulty is to lay down that offers of wheat for intervention in August 1984 may be made until 10 September 1 984 ; HAS ADOPTED THIS REGULATION : Article 1 Regulation (EEC) No 1810/84 is hereby amended as follows : 1 . In Article 1 ( 1 ), the following subparagraph is added : 'However offers for August may be made until 10 September 1984.' 2. In Article 3(1 ), ' 12 September' is replaced by '18 September'. Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 24 August 1984. For the Commission Poul DALSAGER Member of the Commission (') OJ No L 281 , I. II . 1975, p . 1 . ( 2) OJ No L 107, 19 . 4. 1984, p . 1 . O OJ No L 170, 29 . 6 . 1984, p . 33 .